DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute)so as to prevent the unjustified or improper timewise extension of the “rightto exclude” granted by a patent and to prevent possible harassment bymultiple assignees. A nonstatutory double patenting rejection is appropriate
where the conflicting claims are not identical, but at least one examinedapplication claim is not patentably distinct from the reference claim(s)because the examined application claim is either anticipated by, or wouldhave been obvious over, the reference claim(s). See, e.g.,
F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); 29 USPQ2d 2010 (Fed. Cir. 1993); (Fed. Cir. 1985); In re Berg , 140 In re Goodman , 11 F.3d 1046, In re Longi , 759 F.2d 887, 225 USPQ 645 In re Van Ornum , 686 F.2d 937, 214 USPQ 761 (CCPA 1982); Application/Control In re Vogel , 422 F.2d 438, 164 USPQ 619 (CCPA 1970); F.2d 528, 163 USPQ 644 (CCPA 1969).
In re Thorington , 418 A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10,387,269 and 9,858,156. Although the claims at issue are not identical, they are not patentably distinct from each other because both application are claim the same invention with very similar limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cremelie et al. (2008/0244204) (Eff filing date of app: 3/29/2007) (Hereinafter Cremelie)

As to claims 2 and 13, Cremelie teaches a method of maintaining a signature repository in a data storage system (see fig. 1 and p. 19), the method comprising: 
maintaining a primary storage signature repository associated with a primary storage subsystem wherein the primary storage signature repository comprises signature blocks for one or more unique signatures associated with a plurality of data units stored in a native format in the primary storage subsystem (see p. 22, first storage pool); 
maintaining a secondary storage signature repository associated with a secondary storage subsystem wherein the secondary storage signature repository comprises signature blocks for one or more unique signatures associated with copies of the plurality of data units stored in the secondary storage subsystem in a non-native backup format, wherein when a first data unit stored in a first storage location in the primary storage subsystem has a same unique signature as a second data unit stored in a second storage location in the primary storage subsystem (see p. 22-24, and 28, copy/ backup with metadata portions) , modifying an associated signature block in the primary storage signature repository by: 
identifying the first storage location of the first data unit in the primary storage subsystem with a first data unit entry; and identifying the second storage location of the second data unit in the primary storage subsystem with a second data unit entry (see p. 5-6, where locations of the copies are found by comparing the fingerprints at a remote location).


As to claims 3 and 14, Cremelie teaches the method, further comprising storing in a signature block a first client identifier that identifies a first client device associated with the first 

As to claims 4 and 15, Cremelie teaches wherein the first client device uses a first data store in the primary storage subsystem that is different than a second data store used by the second client device (see p. 22, “in one embodiment, backup server 150 and or backup medium 155 may store data from one or more clients in a first storage pool A second copy of data from one or more clients may be stored in a second storage pool on backup server”) .

As to claims 5 and 16, Cremelie teaches the method, further comprising: 
receiving a query including a plurality of signatures (see p. 24 and fig. 3, batch number); 
comparing the plurality of signatures included in the query with signature blocks in the 
primary signature repository to identify a first set of signatures received in the query that correspond to data units that reside in a primary data store of at least one client computing device of a plurality of client computing devices (see p. 5 and 24); and 
for at least some of the plurality of signatures in the first set of signatures, accessing corresponding data units from the primary data store of the at least one client computing device (see p. 24, “A digital fingerprint for a data entity may be created by applying some function, such as a hash function, to the data entity.”).

As to claims 6 and 17, Cremelie teaches the method, further comprising accessing the corresponding data units from the secondary storage subsystem for the plurality of signatures included in the query that are not included in the first set of signatures (see p. 5 and 28, “In order to retrieve a backup file, a set of fingerprints is sent to a backup server, where it is compared to the fingerprints of data stored in an associated storage pool.  For each matching fingerprint, a data segment is retrieved.”).

As to claims 7 and 18, Cremelie teaches wherein the plurality of signatures included in the query correspond to a set of data units which represent a backed up version of a set of the plurality of data units that is to be restored to the primary data store of the at least one client computing device (see p. 30).

As to claims 8 and 19, Cremelie teaches the method, further comprising: 
in response to receipt of instructions to backup at least a subset of the plurality of data units in the primary storage subsystem, comparing a set of signatures corresponding to the subset of data units with entries in the primary storage signature repository (see p. 5 and 24, … where it is compared to the fingerprints of data stored in an associated storage pool.  …); 
based at least in part on the comparing, identifying a set of matching data units that match the subset of data units; and accessing the set of matching data units for retrieval (see fig. 5).

As to claims 9 and 20, Cremelie teaches the method, further comprising: 

communicating the first group of data units to the secondary storage subsystem (see fig. 4 and 6 and p. 27).

As to claim 10, Cremelie teaches wherein the secondary storage subsystem comprises deduplicated data.

As to claims 11 and 21, Cremelie teaches wherein at least a portion of the primary storage subsystem of at least one of a plurality of client computing devices comprises deduplicated data (see fig. 6, character 610, receiving deduplication from client).

As to claim 12 , Cremelie teaches wherein the secondary storage subsystem comprises deduplicated data (see 29, “where they may be stored in a backup history (block 650).  In addition, new data segments from the de-duplicated batch may be added to the single-instance storage pool (block 660) and new references from the de-duplicated batch to existing data segments may be added to their associated data segments in the single-instance storage pool (block 670)”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164